MeCARTT, C. J.
(dissenting).
I think the judgment should be affirmed. Ralph Lewis testified that as he was. passing the railroad yards at Thistle, Utah, with a team and a wagon loaded with lumber, he saw the accident in which the plaintiff received the injuries described in the complaint. It is admitted that the accident occurred January 5, 1911. The witness further testified:
‘■'I was taking lumber to. Spanish Fork for the Farmers’ Co-op. I reached Spanish Fork after night and made delivery of the lumber next day. Q. When did you draw your pay for it, if you got any ? A. Why, we just put it on eredit there. We had a Farmers’ Co-op and we had credit there. Joseph Hanson runs the Farmers’ Co-op. He was the man with whom I did the business.”
It will be observed that the witness accounted for his presence at Thistle at the time the accident occurred in which plaintiff received the injuries complained of, by stating that he, at the time, was passing through Thistle- with a load of lumber which he delivered to the Farmers’ Co-op of Spanish Fork the following morning. The import of his testimony is that he was given eredit on the books of the Farmers’ Co-op for the lumber. It will be observed that the witness made a somewhat' detailed statement concerning his movements and as to what he did immediately after the accident as corroborative and in aid of his testimony that he *309was at Thistle and witnessed the accident. The boots showed that he did not have an account with the Farmers’ Co-op on January 6, 1911, but they did show that he opened an account February 23, 1911, and was first given credit for lumber May 11, 1911. For the purpose of showing, or tending to show, the improbability of the truth of Lewis’ testimony on this point, defendant had the right to show that the witness was not given credit on the books of the Farmers ’ Co-op for the lumber which he claims he delivered to that institution the day after the accident occurred. In one of the prevailing opinions it is said that:
“He (Lewis) did not make the entries in the books. * * * In-fact, there is nothing in the record whatever to- indi--cate that he ever saw or even knew of the- entries contained in the books.”
It is quite evident that Lewis did not make the entries, and it is also- very clearly shown that “he never saw or even knew of the entries (regarding which he testified) contained in the books,” because the record conclusively shows that the books contained no such entries of that date. It is also suggested that he did not testify that he saw the entries made, or, if they were made, they were correct. What he did testify, as shown-by the bill of exceptions, was that on the day after the accident in question he delivered a load of lumber to the Farmers’ Co-op and was given credit for it. He said, “We just put it (referring to the payment for the lumber) on credit there.” This was a direct and positive statement of the witness that he was given credit for the lumber. It was to impeach him on this point that the book entries were admitted in evidence. The books having been offered and admitted for the purpose of impeachment only, the question of whether the entries therein contained were correct or incorrect was, under the circumstances, wholly immaterial. 4 Chamberlayne, Ev., section 2685. If the alleged transaction of the delivery of the lumber on January 6, 1911, and the giving of credit therefor by the Farmers’ Co-op on its books, were the subject-matter of the action, then of course the question of whether the entries in the books respecting such *310credit were correct or incorrect might be of controlling importance, and the shop-book rule in such case might properly be applied. It is the invoking of that rule in this case, where I contend it can have no application whatever, that gives rise to the difference of opinion respecting the disposition that should be made of the case on this appeal.
The boobs constituted the best evidence of what they contained and did not contain. In 2 Wigmóre, section 1531, the author says:
“The absence of an entry, when an entry would naturally have been made if a transaction had occurred, would ordinarily he equivalent to an assertion that no such transaction occurred, and therefore should be admissible for that purpose.”
And again, in section 1556, he says:
“The absence of a debit entry in a book containing both debits and credits should be regarded as in effect a statement that no such goods or services had been received, and should therefore be admissible.”
I also invite attention to a note in Ann. Cas. 1914B, 1256, where the annotator cites and reviews many cases in which the question of whether private books or records are admissible as evidencé of the non-existence of matters not entered therein is discussed. In concluding his review of the eases, the compiler, among other things, says that:
“Private books and records are sometimes admissible as evidence of what they do not contain in corroboration or contradiction of other evidence.”
I recognize the general rule to be that entries made in boobs of a.third party of accounts and transactions between persons who are not parties to' the proceedings before the court are not admissible in evidence, but I do not understand the rule to be an absolute or inflexible one. The authorities, as I read them, make a distinction in the application of the rule between cases where entries in private books of account are offered as evidence for the purpose of contradicting the testimony of a witness who, in aid of his testimony given in *311a matter — tbe subject-matter of tbe action — that has connection with or relation to the boohs or the entries therein contained, and eases where the entries are offered for the purpose of mainiaining or defeating some claim based upon the transactions concerning which the entries were made. In the class of cases first referred to, the boobs of third parties are admissible; whereas, in the class last referred to they are not admissible as evidence. The books in question tended to contradict the testimony of Ralph Lewis on a material point, and were offered and admitted in evidence for that purpose only. As was held in the ease of Dale v. Kempton, 46 Vt. 76:
“In this respect, and for such a purpose, the introduction of the books bears no analogy to the use of books as evidence to prove the sale and delivery of merchandise, or to prove any other transaction upon and in virtue of which the party claims the right to make a charge, and to hold the other party liable.”
Passing the informal way in which the entries 'in the books in question were offered and received in evidence, I am clearly of the opinion that the court did not err in admitting them.
This question was involved in Davenport v. Cummings, 15 Iowa 219. There the court, in the course of a well-considered opinion, said:
“It is claimed that books of account are admissible as between the parties to them and to the suit in which they are offered. But when witnesses refer to books in aid of their statements, and especially when, as in this case, they state that they only know certain matters from having seen them in the books, such books are clearly competent to show the improbability of, or mistake in, their testimony. It is the same as if they had referred to any other memorandum or writing. Who made such memorandum is not material. * * * When the books referred to by the witness were sufficiently identified, they were properly admitted.” (Italics mine.)
A question similar to1, if not identical with, _the one here presented, was involved in Costello v. Crowell, 133 Mass. 352. In that case the action was brought to recover on two promissory notes, -The defense was that both notes were forgeries. *312Judgment was rendered in favor of tbe plaintiff on: one note, but denied bim as to tbe other. Tbe court said:
“The remaining exception of the plaintiff is to the admission of the entry in the hooks of Korrf & Co. to prove the date of the delivery of the blanks by them to Groom & Co., on one of which the note in suit was written. (Korrf & Co. was not a party to the action, nor was it directly or indirectly interested therein.) These entries were first used to refresh the memory of the witness Armstrong. They were clearly competent for that purpose. * * * This use of the entry did not make it evidence, nor authorize it to be submitted to the jury, unless for the purpose of testing the memory which had been refreshed by it. Subsequently the defendant offered the book itself in evidence, and it was admitted, and the entry read to the jury. We think it was properly admitted. Armstrong testified to the delivery of the blanks, but he could not, from recollection, fix the date, which was a material fact. For the ■ purpose of doing this, the' entry made by the witness at the time of the transaction, in the regular course of business, was competent.”
In 2 "Wigmore Ev., section 1005, tbe author says:
“When the memory is tested by asking for the witness’ recollection of facts not otherwise material, his errors of recollection cannot be shown by extrinsic testimony. But circumstances which form the alleged grounds of his recollection of material facts testified to by him should be subject to contradiction. * * * In general, the exclusionary rule seems to be too strictly enforced. ‘Everything,’ said Lord Denman, ‘is material that affects the credit of the witness.’ The discretion of the trial court should be left to control. It is a mistake to lay down any fixed rule which will :prevent him from permitting such testimony as may expose a false witness. History has shown, and every day’s trials illustrate, that not infrequently it is in minor details alone that the false witness is vulnerable and his exposure is feasible.” (Italics mine.)
I know of no good reason, and certainly none has been suggested, why books that contain no entries regarding tbe subject-matter in litigation should be received in evidence for tbe purpose of impeachment when such boobs belong to and are kept by one of tbe parties to- tbe suit in which they are offered, and rejected as incompetent if perchance they belong to and are kept by persons not parties to tbe action. For tbe purpose of illustrating tbe unsoundness, of such a rule and the injustice that may often result from its appli*313cation, we will suppose a case is on trial in wbicb it is necessary for one of the parties to the suit, in order to maintain the action or establish a good defense thereto, as the case may be, to prove that a certain transaction — the subject-matter of the action — took place in this city on January 5, 1911. A witness is called by the party seeking to make such proof, and testifies that he was in the city on that date, was present, heard', and saw all that transpired relating to the transaction, and relates in detail what he claims the circumstances were. On cross examination he testifies that he has a clear and distinct recollection as to the date because the transaction occurred on the day he arrived in the city, namely, January 5, 1911; that just before he witnessed the transaction he opened an account with a certain local bank by making a deposit of money; that he then witnessed the transaction in controversy, and immediately thereafter he went to the office of a certain real estate firm and leased a cottage by the month, paying one month’s rent therefor in advance; that he saw one of the clerks in the office make'an entry in the books of account kept by the firm crediting him for the rent paid. The other party to the action discovers, on investigation, that the records of the bank show that the witness opened an account with the bank February 11, 1911, and that he never had an account with the bank prior to that date. He also discovers that the books, of the real estate firm from whom the witness leased the cottage show that that transaction also took place February 11, 1911, and fail to show that he did any business with the firm prior to that date. The employés of the bank with whom the witness claims he did the business when he made the deposit of money are called as witnesses, and testify that they have no. recollection whatever of the transaction and have no knowledge respecting it except what the books show. To further illustrate: A party is charged with and is on trial for a heinous crime. His defense is an alibi. Two or more witnesses called by the defendant to prove the alibi testify that on the day the crime is admitted to have been committed they were with the defendant at a town or city several hundred miles from the place where the crime was committed; that on that day they, *314in company with the defendant, registered and put up at a certain hotel in such town or city; that they saw the defendant write his name in the hotel register; and that they were with him during that entire day. It transpires that neither defendant’s name nor the names of his witnesses appear in the hotel register. The clerk at the hotel who was the custodian, of-the book (the register) is called as a witness, but is unable to remember whether the defendant and his witnesses, or any of- them, were at or about the hotel on the date specified in the evidence. Under these circumstances, I think it is clear that the records of the bank and the books of the real estate firm and the hotel register, on being properly identified, would be admissible as evidence for the purpose of contradicting and impeaching the witnesses who, in aid of their testimony given on the issues pertaining to the subject-matter of the action, referred to certain transactions which they claimed were entered in the books. In fact, I think it would be a reflection on our system of jurisprudence to hold, under such circumstances, that in the one case a litigant must be the victim of perjured testimony and his property rights thereby sacrificed and taken from him, and in the other ease that crime must go unpunished because of a strained and in my judgment unreasonable application of a court-made rule of law — a rule that was promulgated to promote justice and never was intended, as I read the authorities, to be applied so as to shield a corrupt and designing witness in giving false testimony. Moreover, to hold in such cases that when the books offered as evidence belong to- and are kept by a third party they are, under the shop-book rule, inadmissible, but when they belong to and are kept by one of the parties to the action or proceeding they are admissible as evidence, even though they contain no entry concerning the subject-matter of the action, as I view the question, is to reduce the rule to an absurdity.
Since the foregoing was drafted and submitted to my Associates, it is suggested in the concurring opinion written by Mr. Justice FRICK that the foregoing illustration regarding the hotel register does not come within the rule laid down by Mr. Justice STRAUP in the prevailing opinion. If not, why *315not? It is common knowledge tbat the hotel register is one of the most important and indispensable of books of account kept by hotels. Upon this book the day, and, in many instances, the time of the day, is noted when parties become guests at the hotel, the number and grades of the rooms occupied by the different guests, and also the time when a guest severs his connection as such with the hotel. To hold that in this class of cases a hotel register is admissible as evidence, but that books of account of other business institutions are not, is to make a distinction where, in principle, there is absolutely no difference.
Mr. Justice STRAUP, in the prevailing opinion, states:
“So may a witness wlio testified having made or seen, or otherwise testified, concerning, an entry or statement in a book or instrument, be contradicted by the book or instrument itself, in which case it matters not whether the book or instrument be that of one of the parties, or the witness, or of another.” (Italics mine.)
This is a clear and concise statement of the law as I understand it to be; and the ease at bar, I think, comes clearly within it. I again invite attention to the testimony of Lewis wherein he said, referring to the terms on which he claims he delivered a load of lumber to the Farmers’ Co-op on January 6, 1911, “We just put it on credit there.” This, in a literal sense, is a statement that he, at least, assisted in making the entry giving credit for the lumber. I think, however, a fair construction of the language, under the circumstances, is that he was present, saw the entry made, and acquiesced in what was done in that regard. Let that be as it may, he hot only testified “concerning” the alleged entry, but that he had something to do with the making of it. Therefore I insist that this ease comes within the rule of law so well stated by Mr. Justice STRAUP in the concluding part of the prevailing opinion.